19 F.3d 26
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Thomas COX, Jr.;  Susan Cox, Debtors,Kelly C. SHECKLER;  Larry A. Sheckler, Appellants,v.Thomas COX, Jr.;  Susan Cox;  United States Trustee, Appellees.
No. 93-56116.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 24, 1994.*Decided March 3, 1994.

Before:  SCHROEDER, CANBY, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Larry and Kelly Sheckler appeal the Bankruptcy Appellate Panel's dismissal of their appeal from the bankruptcy court's judgment for failure to file a timely notice of appeal.  We have jurisdiction under 28 U.S.C. Sec. 158(d), and we affirm.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3